 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374Armored Transport, Inc. and International Union, United Plant Guard Workers of America, and its Amalgamated Local No. 100. Cases 31ŒCAŒ23889, 31ŒCAŒ24116, 31ŒCAŒ24161, and 31ŒCAŒ24152 June 26, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH Upon charges filed by the Union on April 8, May 11, and August 13 and 30, 1999,1 against Armored Trans-port, Inc., the General Counsel of the National Labor Relations Board issued a complaint alleging that the Re-spondent violated Section 8(a)(5) and (1) of the National Labor Relations Act. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On December 6, 1999, the General Counsel, the Re-spondent, and the Union filed a Stipulation of Facts and Motion to Transfer Proceedings to the Board.  The par-ties agreed that the charges, the consolidated complaint, the answers and the stipulation with attachments consti-tute the entire record in this case and that no oral testi-mony is necessary or desired by any of the parties.  The parties waived a hearing and decision by an administra-tive law judge.  On June 14, 2000, the Board approved the stipulation and transferred the proceeding to the Board for issuance of a decision and order.  Thereafter, the General Counsel, the Union, and the Respondent filed briefs. On the entire record and the briefs,2 the Board makes the following FINDINGS OF FACT I. JURISDICTION Armored Transport, Inc., a California corporation, with offices and places of business located, inter alia, in Sacramento, Oakland, and Ventura, California, is en-gaged in the transportation of cash and valuables on be-half of its customers. The Respondent, in the course and conduct of its business operations, annually purchases and receives goods or services valued in excess of $50,000 from sellers or suppliers within the State of Cali-fornia who received such goods or services from sources located outside the State of California.                                                                                                                      1 Unless otherwise indicated all dates are in 1999. 2 In her brief to the Board, counsel for the General Counsel  asserted and relied on facts that were not included in the parties™ stipulation.  We have not relied on any factual material not properly part of the stipulated record in reaching our decision. The parties stipulated and we find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and that the In-ternational Union, United Plant Guard Workers of Amer-ica, and its Amalgamated Local No. 100, are both labor organizations within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Facts The complaint alleges that the Respondent violated Section 8(a)(5) and (1) of the Act by failing to bargain in good faith with the Union by dealing directly with its employees and bypassing the bargaining representative.  The complaint further alleges that the Respondent vio-lated Section 8(a)(1) of the Act by soliciting decertifica-tion of the Union and by soliciting interference with the Union™s established internal processes for ratification and execution of collective-bargaining agreements. Since at least December 10, 1998, and continuing to date, the Union has been the exclusive representative of the employees in the Oakland, Sacramento, and Ventura units.3   3 In 1997, Currency and Security Handlers Association (CASHA) was certified as the representative in Oakland, and in January and July 1998, it was certified, respectively, in Ventura and Sacramento.  On December 12, 1998, CASHA told the Respondent that, on December 10, it had merged/affiliated with United Plant Guard Workers of Amer-ica (UPGWA), and had become Local 100 of UPGWA.  The Respon-dent does not challenge herein the validity of that merger/affiliation. The following employees of the Respondent working in Oakland, California, constitute a unit appropriate for the purposes of collective bargaining: Included:  All full-time and regular part-time armored truck drivers and messengers defined as guards under Sec. 9(b)(3) of the Act em-ployed at the Employer™s Oakland, California facility. Excluded:  All non-guard employees, office clerical employees and supervisors as defined in the Act. The following employees of the Respondent working in Sacramento, California, constitute a unit appropriate for the purposes of collective bargaining: Included:   All full-time and regular part-time driver/messenger guards and vault driver/messengers employed at 2040 Stockton Boulevard, Sacramento, California. Excluded: Office clerical employees and supervisors as defined in the Act. The following employees of the Respondent working in Ventura, California, constitute a unit appropriate for the purposes of collective bargaining: Included: All full-time and regularly scheduled part-time driver/messenger guards and vault-driver/messenger guards employed at 188 West Santa Clara Street, Ventura, California. Excluded:  All other employees including house guards, clericals, clerical/deposit workers, computer operators, managers and supervi-sors as defined in the Act. 339 NLRB No. 50  ARMORED TRANSPORT, INC. 375On March 3, the Respondent sent to its Oakland, Sac-
ramento, and Ventura unit employees letters entitled 
ﬁDon™t Blame Us,ﬂ tailored sp
ecifically to each individ-ual facility.  The letters began by stating that the Re-
spondent ﬁis extremely frustrated over the circumstance 
that we have gone over 17 months now without a new 
signed collective bargaining agreementﬂ and pointed out 

that some employees have gone 3 or 4 years without a 
pay increase.  The letters continued with a chronology of 
the bargaining to date, and a section entitled ﬁHow Can 
We Move Forward?ﬂ: 
 To move forward everyone needs to recognize that we 
are all co-workers and that the Company is our Com-
pany.  Consistent with the preceding thought, we are providing you with a copy of a 
new proposal we are 
forwarding to CASHA on an unsolicited basis.  Exclu-
sive of compensation, said proposal is essentially iden-
tical to the implemented contract in Los Angeles and 
Orange as well as the Company™s last proposal con-
cerning Oakland [Ventura and Sacramento].  With re-
spect to compensation, th
e Company™s proposal will 
result in wage increases ranging from $1.80 per hour to 

$2.95 per hour in the first year.ﬂ [Emphasis in original.] 
 The letters suggested five courses of action the employees 
could take:
4 1. Demand that the union sign the enclosed pro-
posal. 
2. Demand that the union let you actually vote on 
the proposal and that they sign the proposal if a ma-

jority favor the proposal. 
3. Go to the NLRB and request a new election 
because you no longer desire
 to be represented by people from Orange or Los Angeles or Blackfoot, 
Idaho(?). 
4. Go to the NLRB and demand a new election 
because you are of the opinion you were misled (or 
deceived) by CASHA and you never agreed that 
UPGWA was a union you want to belong to. 
5. Establish in some creditable fashion to Com-
pany management that CASHA (or is it UPGWA?) 
does not represent a majority of people in the Oak-
land [Sacramento, or Ventura] branch. 
 To each of these letters th
e Respondent attached the proposed collective-bargaining agreement. The proposed 
agreement had not been provided to the Union before-
hand.  The letters were signed ﬁYour Management/Co-
Workers.ﬂ 
                                                          
 4 It is undisputed that no employees had previously approached the 
Respondent to solicit information 
concerning how to decertify the 
Union. 
On April 27, May 10, and June 10, the Respondent dis-
tributed to its employees at all three facilities followup 
letters, restating the above-five points and stressing that 
the Union still had not signed the contract despite the 
increased wages it provided. The letters set forth in spe-
cific figures the greater amount of compensation that the 
employees would have receive
d had the Union agreed to the Respondent™s contract proposal. The letters also 
warned employees of the dire economic consequences 
that could befall them in the event of a strike. 
B. The Parties™ Contentions 
The General Counsel contends that the Respondent™s 
ﬁDon™t Blame Usﬂ series of letters constituted direct 
dealing, in violation of Section 8(a)(5) and (1) of the Act, 
and solicitation of union decertification, as well as solici-
tation of interference with internal union processes, in 
violation of Section 8(a)(1) of the Act.  As to the direct 
dealing allegation, the General Counsel points out that, 
the Respondent sent its new proposal to the Union on 
March 3, the same date it sent the employees the pro-
posal as an attachment to the ﬁDon™t Blame Usﬂ letters.  
Thus, the employees receive
d the proposal without the Respondent™s having afforded the Union either an oppor-

tunity to consider it or to bargain. 
The General Counsel also argues that the items num-
bered three, four, and five unlawfully direct employees 

about decertifying the Union as their representativeŠgoing to the Board to demand a new election, requesting 
the filing of a decertification petition, and presenting the 
Respondent with sufficient evidence so it can withdraw 
recognition. The General Counsel further contends that 
items one and two in the letters constitute unlawful inter-
ference with internal union processes because they direct 
the employees on a specific course of conduct so that 

management™s proposals will be accepted and ratified 
despite their not having been tendered first to the em-
ployees™ exclusive bargaining representative. The Charging Party contends that by sending the let-
ters to the bargaining unit employees, the Respondent 

violated the Act, because 
the bargaining proposals at-tached to the March 3 letters
 had not been shared previ-
ously with the Union. The Ch
arging Party states that the letters encouraged employees to repudiate the Union by 
soliciting evidence of the lack of majority support for the 
Union, and sought to interfere with internal union proc-
esses by suggesting to employees that they demand the 
Union alter its bargaining approach and sign the Respon-
dent™s proposal. 
The Respondent contends that it did not engage in 
unlawful direct dealing with the unit employees. While it 
admits sending the letters, together with its contract pro-
posal, the Respondent asserts there is nothing unlawful in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376their content and that it was privileged to send them.
5  The Respondent states that it did not present collective-
bargaining proposals to the employees before affording 
the Union an opportunity to bargain about such propos-
als. Rather, the Respondent argues, it had presented an 
essentially identical proposal, ﬁexclusive of compensa-
tion,ﬂ to the Union 3 months prior to March 3, and that it 

afforded the Union an opportunity to bargain about the 
substance of the agreement at that time. The Respondent 
states that although it stipulated that it had not previously 
provided the Union with the specific document attached 
to the March 3 letter, it had given the Union sufficient 
opportunity to bargain about the proposals.  Moreover, 
the Respondent contends, the simultaneous presentation 
of proposals to the employees and the Union does not 
constitute direct dealing. 
Finally, the Respondent states that the letters are pro-
tected speech, contain no promis
e of benefit or threats of reprisal, and therefore cannot be the basis for any finding 
that it unlawfully solicited uni
on decertification or inter-fered with internal union processes.  The Respondent 
points out that an employer may inform employees of 
their rights under the Act, including their right to reject 
or change a bargaining representative, and may even 
encourage them to exercise 
such rights in particular 
ways.  
III. DISCUSSION The issue presented is whether the Respondent, by let-
ters to its Oakland, Sacramento, and Ventura unit em-
ployees dated March 3, April 27, May 10, and June 10, 
unlawfully dealt directly with its employees in violation 
of Section 8(a)(5) and (1) of the Act and unlawfully so-
licited decertification and inte
rfered with internal union processes in violation of Section 8(a)(1) of the Act.  
It is well settled that the Act requires an employer to 
meet and bargain exclusively with the bargaining repre-
sentative of its employees.  An employer who deals di-
rectly with its unionized empl
oyees or with any represen-tative other than the designated bargaining agent regard-
ing terms and conditions of employment violates Section 
8(a)(5) and (1).6  In determining whether an employer 
has engaged in unlawful direct dealing, the Board exam-
ines whether the employer™s direct solicitation of em-
ployee sentiment over working conditions is likely to 
erode the union™s position as exclusive representative. 
Allied-Signal, Inc., 307 NLRB 752, 753 (1992); 
U.S.                                                           
                                                           
5 The Respondent acknowledges that th
e stipulation of facts entered 
into with the General Counsel states that the Respondent™s position was 
that it was privileged to send the le
tters and proposals under Sec. 8(d) 
of the Act.  The Respondent now argues that it meant to stipulate that 

its actions were privileged under Sec. 8(c) of the Act. 
6 Medo Photo Supply Corp. v. NLRB,
 321 U.S. 678 (1944). 
Ecology Corp.,
 331 NLRB 223 (2000), enfd. 26 
Fed.Appx. 435 (6th Cir. 2001). Although Section 8(c)
7 of the Act entitles an employer to communicate noncoer-
cively with its unit employees during collective-
bargaining negotiations, the Board will find that em-
ployer communications violate Section 8(a)(5) if those 
communications are coercive or constitute direct bargain-
ing between the employer and the employees. See, e.g., 
Putnam Buick, 280 NLRB 868, 869 (1986), affd. 827 
F.2d 557 (9th Cir. 1987).  As stated by the Second Cir-
cuit Court of Appeals in 
NLRB v. General Electric Co.,
 418 F.2d 736, 759 (2d Cir. 1969), direct dealing will be 

found where the employer has chosen ﬁto deal with the 
Union through the employees, rather than with the em-
ployees through the Union.ﬂ  
As set forth above, on March 3, 1999, the Respondent 
distributed by hand directly to the Respondent™s Oak-
land, Sacramento, and Ventura employees the ﬁDon™t 
Blame Usﬂ letters, to which it attached its new bargain-
ing proposal.  On the same date, the Respondent sent the 
Union a letter, together with these new collective-
bargaining proposals for Oakland, Sacramento, and Ven-
tura.  Thus, the unit employees received the letters before 
the Respondent afforded the Union either an opportunity 
to consider the proposal or to bargain. The letters them-
selves admit, ﬁwe are providing you with a copy of a new 
proposal we are forwarding to CASHA on an unsolicited 
basis.ﬂ This conduct by the Respondent is a clear viola-
tion of its duty to bargain with the Union, in violation of 
Section 8(a)(5) and (1) of the Act.
8   The Respondent contends that it presented an essen-
tially identical proposal to the Union 3 months prior to 

March 3.  However, as the Respondent concedes, that 
proposition is not true with respect to the matter of com-
pensation. Thus, as to that very important matter, there 
 7 Sec. 8(c) of the Act provides that: 
The expressing of any views, argument or  opinion, or the dissemina-
tion thereof, whether in written, printed, graphic, or visual form, shall 
not constitute or be evidence of an
 unfair labor practice under any of 
the provisions of this Act, if such 
expression contains no threat of re-
prisal or force or promise of benefit. 
8 Medo Photo Supply,
 supra, 321 U.S. at 684 (employer ﬁby ignoring 
the union as the employees™ exclusiv
e bargaining representative, by 
negotiating with its employees concerning wages at a time when wage 

negotiations with the union were pe
nding, and by inducing its employ-
ees to abandon the union by promising them higher wages, violated 
8(a)(1) of the Act, whic
h forbids interference with the right of employ-
ees to bargain collectively through representatives of their own 
choiceﬂ). See also Detroit Edison Co., 310 NLRB 564, 565 (1993) 
(Board found that employer engaged 
in unlawful direct dealing when 
its plant supervisor showed a new proposal to a union representative 

who was on vacation, and distributed the proposal to unit employees a 
few days later without the union repr
esentative™s further involvement or 
consent.). 
 ARMORED TRANSPORT, INC. 377were simultaneous communications to the employees and 
the Union.  
The Respondent next contends that a simultaneous 
presentation of its proposals to employees and the Union 

is privileged.  We disagree and find the cases on which 
the Respondent relies are distinguishable.  
In United Technologies,
 274 NLRB 609 (1985), enfd. 
sub nom. 
NLRB v. Pratt & Whitney Air Craft Division,
 789 F.2d 121 (2d Cir. 1986), the Board found no viola-
tion when an employer passed out leaflets to employees 
explaining the final contract offers it had made to the 
union 
earlier
 that same day.  In those offers, the em-
ployer had presented two contract options: a 2-year re-

opener package and a new 3-year contract.  Although the 
employer preferred the 3-year option, the union could 

have rejected that option and refused to present it to the 
membership at the ratification meeting.  The employer 
decided to publicize its pref
erence for the 3-year option and to urge the employees to consider favorably the plan.  
It was undisputed that the employer first presented its 
offer to the union at the bargaining table.  The sole ques-
tion was whether the employer™s communications to the 
employees publicizing the terms of the offer constituted 
direct dealing.  The Board 
found they did not because the employer™s efforts were undertaken in a noncoercive 
manner and the publicity fully acknowledged the union™s 
rightful role as the employees™ statutory bargaining rep-
resentative.  There was no suggestion that the employees 
should abandon their union and negotiate for better terms 
directly with the employer. 
 Further, the employer™s 
communications occurred in the context of lawful con-
duct at the bargaining table. 
In these circumstances, the 
Board concluded that the employer™s conduct was ﬁnot 

undertaken as part of a strategy to frustrate the bargain-
ing process or otherwise avoid bargaining obligations 
under the Act.ﬂ Id. at 610.  Here, conversely, the Re-
spondent conveyed its bargaining proposals to employees 
without first presenting them to the Union, sought ﬁto 

deal with the Union through the employeesﬂ on its bar-
gaining proposals, and sought to induce its employees to 
decertify the Union. Similarly, in
 American Pine Lodge Nursing & Reha-
bilitation Center v. NLRB,
 164 F.3d 867 (4th Cir. 1999), 
the court found that letters the employer posted to em-
ployees containing bargaining proposals were free of 
coercion, and thus protected under Section 8(c).  The 
court found that the company posted the letters, which 
offered hourly wage increases to all bargaining unit em-
ployees in return for a 1-year extension of the union con-
tract, only after it transmitted the letters to the union in 
exactly the same form.  The letters were clearly ad-
dressed to the union and requested a response only from 
it.  The court found that there was nothing in the letters 
that could be construed as an invitation for direct bar-
gaining.  In those circumstances, the court concluded that 
the letters to the employees were ﬁfree of coercion, thus 
complying with 8(c), and communicated only proposals 
that were properly before the Union.ﬂ  Id. at 877.  Here, 
however, the Respondent™s letters were sent simultane-
ously to the employees and the Union.  Notably, the let-
ters disparaged the Union (ﬁGo to the NLRB and demand 
a new election because you are of the opinion you were 
misled (or deceived) by CA
SHA and you never agreed that UPGWA was a union you want to belong toﬂ), and 
encouraged employees to rej
ect the Union (ﬁEstablish in 
some credible fashion to Company management that 

CASHA (or is it UPGWA?) does not represent a major-
ity of people in the Sacramento branch.ﬂ).
9    In addition to presenting the new proposals to its em-
ployees without the Union e
ither having already received them or having had an opportunity to bargain, the Re-
spondent engaged in further 
activity designed to undercut 
the Union™s status as employee representative.  Thus, the 
Respondent, through its March 3, April 27, May 10, and 
June 10 letters, disparaged the Union, solicited its decer-tification, and interfered in internal union processes.  
The law is clear that an employer may not solicit its 
employees to circulate or 
sign decertification petitions and it may not threaten employees
 in order to secure their 
support for such petitions.  An employer may not provide 
more than ministerial aid in the preparation or filing of 
the petition.  The decision regarding decertification and the responsibility to prepare and file a decertification petition belongs solely to the employees.  ﬁOther than to 
provide general information about the process on the 
employees™ unsolicited inquiry, an employer has no le-
gitimate role in that activity, either to instigate or to fa-
cilitate it.ﬂ Harding Glass Co.,
 316 NLRB 985, 991 
(1995), and cases cited therein. 
In this case, by directing employees as to the decertifi-
caton process by suggesting that they go to the Board to 
                                                          
 9 Compare, 
Facet Enterprises, Inc. v. NLRB, 907 F.2d 963, 968Œ969 
(10th Cir. 1990).  In 
Facet, the court noted that an employer may send 
letters to employees in a legitimat
e attempt to communicate its bargain-
ing position.  The court, however, upheld the Board™s finding that an 
employer unlawfully engaged in direct dealing where such letters were 
combined with communications that 
exhorted the employees to talk to 
the union on the employer™s behalf, warned them of consequences of 
refusing to return to work, suggested the employees hold a meeting to 
force the union to agree to a separate
 vote at the affected plant, and 
disparaged the union leadership™s co
mmitment to its members.  Here, 
not only did the Respondent send propos
als directly to employees be-
fore affording the Union an opportunity to see and evaluate the propos-
als, but, as discussed below, it also
 disparaged the Union, encouraged 
employees to decertify the Union, and 
attempted to interfere with inter-
nal union matters. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378request a new election, and by requesting that they file a 
decertification petition and present the Respondent with 
sufficient evidence to withdraw recognition, the Respon-
dent did much more than merely provide information or 
ministerial assistance to its employees.  The ﬁDon™t 
Blame Usﬂ letters instruct employees to go to the Board 
and request a new election becau
se they did not want an outside (nonemployee) union to represent them, and they 
were misled (or deceived) by CASHA.   The letters also 
invite employees to establish ﬁin some credible fashionﬂ 
to the Respondent that the Union does not represent a 
majority of the employees at the locations involved.  
We find that the Respondent™s letters, especially con-
sidered in the context of the Respondent™s direct dealing, 
unlawfully undermined the Union and influenced em-
ployees to reject the Union as their bargaining represen-tative.  Although the letters did not expressly advise the 

employees to get rid of the Union, such express appeals 
are not necessary to establish that an employer effec-
tively solicited decertification and thereby violated Sec-tion 8(a)(1) of the Act.  
Wire Products Mfg. Corp.,
 326 NLRB 625, 626 (1998).   
For the reasons set forth above, we find that the 
Respondent, through its letters dated March 3, April 27, 
May 10, and June 10, sought to disparage the Union and 
to drive a wedge between the Union and the employees. 
Additionally, the Respondent invited employees to prove 
that the Union did not represent a majority of employees, 
a thinly-veiled admonition to
 decertify the Union.  In 
sum, the Respondent did not simply set forth objective 
information detailing the manner in which employees 
could reflect their interest in retaining the Union as their 
representative.  Rather, the letters questioned the Union™s 
intentions, and invited employees to get rid of the Union.  
By these actions, the Respondent unlawfully interfered in 

the relationship between the employees and their repre-
sentative in violation of Section 8(a)(1). Compare, 
Con-
tinental Nut Co.,
 195 NLRB 841, 857 (1972) (ﬁemployer 
does not intrude upon protected rights where it furnishes 

minimal assistance to employees who have independ-
ently decided to withdraw their support and approach the 

employer for helpﬂ).   
Finally, the Board has long held that contract ratifica-
tion votes and procedures are ﬁinternal union affairs upon 
which an employer is not free to intrude.ﬂ 
London Chop 
House, Inc., 264 NLRB 638, 639 (1982).  In the context 
of the direct dealing outlined above, a further effect of 
the ﬁDon™t Blame Usﬂ package was to undermine the 
Union by urging that the employees insist that the Union 
sign the contract and that employees be permitted to vote 
on the matter.  We find that the Respondent thereby in-
terjected itself into an internal union matter.  The totality 
of these circumstances lead us to conclude that the Re-
spondent™s interference further violated Section 8(a)(1) 
of the Act.
10  ORDER The National Labor Relations Board orders that the 
Respondent, Armored Transport, Inc., Oakland, Sacra-
mento, and Ventura, California, its officers, agents, suc-

cessors, and assigns, shall 1. Cease and desist from 
(a) Refusing to bargain collectively with International 
Union, United Plant Guard Workers of America, and its 
Amalgamated Local No. 100 as the exclusive representa-
tive of  the Respondent™s employees in the following 
appropriate bargaining units, by bypassing it and dealing 
directly with bargaining unit employees. 
The following employees of the Respondent working 
in Oakland, California, constitute a unit appropriate for 
the purposes of collective bargaining: 
 Included:  All full-time and regular part-time armored 

truck drivers and messengers
 defined as guards under 
Sec. 9(b)(3) of the Act employed at the Employer™s 
Oakland, California facility. 
Excluded:  All non-guard employees, office clerical 
employees and supervisors as defined in the Act. 
 The following employees of the Respondent working 
in Sacramento, California, constitute a unit appropriate 
for the purposes of collective bargaining: 
 Included: All full-time and regular part-time 

driver/messenger guards and 
vault driver/messengers 
employed at 2040 Stockton Boulevard, Sacramento, 

California. 
                                                          
 10 Compare, 
Wire Products Mfg. Corp.,
 329 NLRB 155 (1999) (em-
ployer twice urged employees to join the union, vote against contract 
ratification and then resign from th
e union, and also falsely told em-
ployees that resignation would mean
 they could stop paying dues; the 
Board found this conduct undermined 
both the union and the contract 
in the eyes of the employees).   
Chairman Battista would not find a 
separate violation based on the 
alleged intrusion into the Union™s intern
al affairs.  He believes that this 
conduct is adequately addressed by th
e other 8(a)(1) and (5) violations 
found and remedied herein. Phrased 
differently, he does not believe 
that, apart from those violations, an employer is forbidden from ex-

pressing an opinion about the in
ternal affairs of a union. 
London Chop House Inc, 264 NLRB at 639, cited by the majority, is wide of the 
mark.  That case teaches that an employee has a Sec. 7 right to engage 

in internal union activity, i.e., he cannot be discharged therefor. How-
ever, that is not to say that an employer is forbidden from commenting 
on such matters, i.e., that the employ
er™s comments violate Sec. 8(a)(1). 
Similarly, 
Wire Products
 is inapposite.  The violation found there was 
an attempt to control the contract ratification process. 
 ARMORED TRANSPORT, INC. 379Excluded:  Office clerical employees and supervisors 
as defined in the Act. 
 The following employees of the Respondent working 
in Ventura, California, constitute a unit appropriate for 
the purposes of collective bargaining: 
 Included:  All full-time and regularly scheduled part-

time driver/messenger guards and vault-driver/mes-
senger guards employed at 188 West Santa Clara 
Street, Ventura, California. 
Excluded:  All other employees including house 

guards, clericals, clerical/deposit workers, computer 
operators, managers and supe
rvisors as defined in the 
Act.  (b) Soliciting decertification of the Union.  (c) Interfering with the Union™s established internal 
processes for ratification and execution of collective-
bargaining agreements. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its Oakland, Sacramento, and Ventura, California facili-
ties copies of the attached notice marked ﬁAppendix.ﬂ
11 Copies of the notice, on forms provided by the Regional 
Director for Region 31, after being signed by the Re-
spondent™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days 
in conspicuous places including all places where notices to employees are customarily
 posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all cu
rrent employees and former 
employees employed by the Respondent at any time 
since March 3, 1999. 
(b) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                          
 11 If this order is enforced by a judgment of a United States court of 
Appeals the words in the notice reading ﬁPosted by  Order of the Na-
tional Labor Relations Board shall read ﬁPosted Pursuant to a Judgment 
of the United States Court of App
eals Enforcing an Order of the Na-
tional Labor Relations Board.ﬂ 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain collectively with Inter-
national Union, United Plant Guard Workers of America, 
and its Amalgamated Local No. 100 as the exclusive 
representative of our employees by bypassing it and deal-
ing directly with our bargaining unit employees. 
The following employees of the Respondent working 
in Oakland, California, constitute a unit appropriate for 

the purposes of collective bargaining: 
 Included:  All full-time and regular part-time armored 

truck drivers and messengers
 defined as guards under 
Sec. 9(b)(3) of the Act employed at the Employer™s 
Oakland, California facility. 
Excluded:   All non-guard employees, office clerical 
employees and supervisors as defined in the Act. 
 The following employees of the Respondent working 
in Sacramento, California, constitute a unit appropriate 

for the purposes of collective bargaining: 
 Included:  All full-time and regular part-time driver/ 

messenger guards and vault driver/messengers em-
ployed at 2040 Stockton Boulevard, Sacramento, Cali-
fornia. Excluded:  Office clerical employees and supervisors 
as defined in the Act. 
 The following employees of the Respondent working 
in Ventura, California, constitute a unit appropriate for 

the purposes of collective bargaining: 
 Included:  All full-time and regularly scheduled part-

time driver/messenger guards and vault-driver/mes-
senger guards employed at 188 West Santa Clara 
Street, Ventura, California.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380Excluded:  All other employees including house 
guards, clericals, clerical/deposit workers, computer 
operators, managers and supe
rvisors as defined in the 
Act.  WE WILL NOT solicit decertification of the Union. 
WE WILL NOT interfere with the Union™s established in-
ternal processes for ratification and execution of collec-
tive-bargaining agreements. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
 ARMORED TRANSPORT, INC.   